~ Case 2:21-cr-00288-CB Document 2. Filed 06/29/21 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR: THE WESTERN DISTRICT OF PENNSYLVANIA

t

UNITED STATES OF AMERICA). | i |
v. | | Criminal No. Z-2)%8
BRIAN A. VANDUSEN
INDICTMENT MEMORANDUM

AND NOW comes the United States of America, by. its attorneys, Stephen R.
Kaufman, Acting United States Attorney for the Western District of Pennsylvania, and Gregory C.
Melucci, Assistant United States Attorney for said District, and submits this Indictment
_ Memorandum to the Court: | | | |
J. THE INDICTMENT
A federal grand ° jury returned 15-count Indictment against the above-named
defendant for alleged violations of federal law: ‘

COUNT > OFFENSE/DATE TITLE/SECTION

1-13 Aiding, or Assisting in the Preparation or Filing © 26 U.S.C. § 7206(2)
of False Tax Returns , CS °
From on or about January 13, 2016, to on or about
February 8, 2018

14and15 Wire Fraud | 18 U.S.C. § 1343
January 26, 2017 (Count 14)
February 8, 2018 (Count 15)

FILED
JUN 29 202)
CLERR US Bienaed!
Sa KS DISTRICT COURT

i !
WERESRISISOCREDENNGMADIAVA
Case 2:21-cr-00288-CB Document 2. Filed 06/29/21 Page 2 of 4

~

IL. ELEMENTS OF THE OFFENSES |
A. As to Counts 1.- 13: |
In order for the crime of Aiding or Assisting in the Preparation or Filing of False
_ Tax Returns, in violation of 26 U.S.C. § 7206(2), to be established, the government must prove all
of the following essential elements beyond a reasonable doubt: | |

1. The defendant aided or assisted in the preparation and presentation of an
income tax return that was false as to.a material matter. | |

2. ° The defendant knew that the income tax return was false, that is; that the
income tax return was untrue when it was made.

3. The defendant acted willfully, that is, with the intent to violate a known
legal duty. |

Third Circuit Model Criminal Jury Instruction 6.26.7206. a

B. As to Counts 14 and 15:

In order for the crime of Wire Fraud, in violation of 18 U.S.C. § 1343, to be
established, the government must prove all of the following essential elements beyond a reasonable
doubt: |

1. That the defendant devised a scheme to defraud or to obtain money or
property or the intangible right of honest services by materially false or fraudulent pretenses,
representations or promises or willfully participated in such a scheme with knowledge of its
fraudulent nature; |

- 2. That the defendant acted with the intent to defraud: and
3. That in advancing, furthering, or carrying out the scheme, the defendant

transmitted any writing, signal, or sound by means of a wire, radio, or television communication
Case 2:21-cr-00288-CB Document 2 "Filed 06/29/21 Page 3 of 4

\

in interstate commerce or. caused the transmission of any writing, signal, or sound of some kind
- by means of a wire, radio, or television communication in interstate commerce.
Third Circuit Model Criminal Jury Instruction 6.1 8.1343. |
| «DDL. PENALTIES
A. As to Counts 1-13: Aiding or Assisting in the Preparation or Filing of |

False Tax Returns (26 U.S.C. §:7206(2)): |

1. A term of imprisonment of not more than three (3) years (26 U.S.C. §
7206(1)); -

2. A fine of not more than $250,000 (18 U.S.C. §§ 3571(d) and (e)); |

3, A term of supervised release of not more than one (1) year (18 U.S.C. §
3583(b)(3)) a

4. Allof the above.
B. As to Counts 14 and 15: Wire Fraud (18 U.S.C. § 1343):
1. Imprisonment for not more than twenty (20) years; .
2. A fine not more than the greater oft

(a) $250,000 (18 U.S.C. § 3571(b)(3)); |

or | |

(b). an alternative fine in an amount not moye than the greater of twice
the gross pecuniary gain to any person or twice the pecuniary loss to any person other than the
defendant, unless the imposition of this alternative fine would unduly complicate or prolong the
sentencing process (18 U.S.C. § 3571(d));

3. <Aterm of supervised release of not more than three (3) years (18 U.S.C. §§

3559, 3583);
. Case 2:21-cr-00288-CB “Document 2 Filed 06/29/21 Page 4 of 4

4. Any or all of the above.
IV. MANDATORY SPECIAL ASSESSMENT
A mandatory special assessment of $100.00 must be imposed at each count upon
which the defendant is convicted, pursuant to 18 U.S.C. § 3013.
V. RESTITUTION
Restitution may be required in this case as to Counts 14 and 15, together with any
authorized penalty, as part of the defendant's sentence pursuant to 18 U.S.C. §§ 3663, 3663A, and
+ 3664. | |
VI. FORFEITURE
Not applicable in this case. . |

Respectfully submitted,

    

 

“GREGORY C. MELUCCI
Assistant U.S.-Attorney .
PA ID No. 56777
